Title: From Benjamin Franklin to Samuel Huntington, 16 March 1780
From: Franklin, Benjamin
To: Huntington, Samuel


Sir,
Passy, 16 March 1780.
The Bearer of this Capt. Hutchins, a Native of New Jersey, but many Years in the English Service, has lately escaped from England, where he suffer’d considerably for his Attachment to the American Cause. He is esteem’d a good Officer and excellent Engineer, and is desirous of being serviceable to his Country. I inclose his Memorial to me, great Part of which is consistent with my Knowledge, and I beg leave to recommend him to the favourable Notice of Congress, when any Affair occurs in which his Talents may be useful.
I have the honour to be with great Respect, Your Excellency’s most obedient & most humble Sert.
B Franklin

His Ex. Sam Huntington Esq.
 
Notation: Letter from Doct Franklin with Meml. T. Hutchins March 16. 1780 Read Feby 23. 1781 Referred to Mr McDougal Mr Ward Mr Bland
